Case 5:20-cv-01177-SMH-JPM Document 13 Filed 03/25/21 Page 1 of 1 PageID #: 163




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

LAMARIO T. LAWS #555152,                          CIVIL DOCKET NO. 5:20-CV-01177-P
Plaintiff

VERSUS                                                 JUDGE S. MAURICE HICKS, JR.

DAVID WADE CORRECTIONAL                        MAGISTRATE JUDGE PEREZ-MONTES
CENTER,
Defendants

                                     JUDGMENT

         For the reasons contained in the Report and Recommendation of the Magistrate

 Judge previously filed herein (Record Document 12), noting the absence of objections

 thereto, and concurring with the Magistrate Judge’s findings under the applicable law;

         IT IS ORDERED that the first two claims in the Petition for Writ of Habeas Corpus

 (Record Document 1) are hereby DENIED and DISMISSED WITH PREJUDICE. The

 remaining, third claim will be served on Defendant pursuant to a separate order.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this 25th day of March,

 2021.
